Case 1:19-cr-00802-GBD Document 53 Filed 05/25/21 Page 1 of 1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza

New York, New York 10007. .....

May 20,2021 §0 ORDERED:

Gorcag, & Dirk

Gebrge Pj Daniels, US.D.J.

 

The Honorable George B. Daniels .
United States District Judge Dated: iMAY 2 5 onft
Southern District of New York :

500 Pear] Street

New York, New York 10007

Re: United States vy. Mendel Zilberberg and Aron Fried, 19 Cr. 802 (GBD)
Dear Judge Daniels:

The Government writes to respectfully request that time be excluded under the Speedy
Trial Act in light of the Court’s May 12, 2021 order, Dkt. 51, adjourning the next status conference
in this case to June 29, 2021. The exclusion of time until June 29, 2021 will allow the parties to
further discuss potential trial dates, and to prepare for trial, as well as to confer regarding the
potential for any pretrial disposition of this matter. See 18 U.S.C. §3161(h)(7)(A). The
Government respectfully submits that for these reasons, the ends of justice served by the granting
of this request outweigh the best interests of the public and the defendants in a speedy trial. Both
defendants have consented to the exclusion of time through their respective counsel.

Respectfully submitted,

AUDREY STRAUSS
United States Attorncy

By: s/ Kimberly J. Ravener
Kimberly J. Ravener / Sagar K. Ravi
Assistant United States Attorneys
(212) 637-2358 /2195

 

 

 
